DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed porosity is indefinite.  The method for testing the porosity is not claimed, and the metes and bounds of “approaching zero” are unclear.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball III et al. (3,399,104).
Regarding claims 1, 6 and 8:  Ball III et al. teach a composition comprising polyvinyl chloride, flake graphite, and at least 0.5 wt% epoxidized soybean oil [Example 2].  Since the composition contains graphite, it will have thermal conductivity.  
Regarding claim 3:  Ball III et al. teach polyvinyl chloride [Example 2].
Regarding claims 4 and 9:  Ball III et al. teach the claimed amount of graphite [Example 2].
Regarding claim 5:  Ball III et al. teach 1.2 wt% epoxidized soybean oil [Example 2].
Regarding claim 7:  Ball III et al. teach one of the claimed additives [Example 2].  
Regarding claim 10:  Ball III et al. teach a compression molded article [Examples 3-4].
Regarding claim 11:  Ball III et al. teach a polymer articles [Examples 2-4].
Regarding claim 12:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Ball III et al. teach an extruded article (column 3, lines 43-46).
Regarding claim 13:  Ball III et al. teach a compression molded article [Examples 3-4].
Regarding claim 14:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  It is the position of the Office that there is no structural difference between claim 14 and Examples 3 and 4 of Ball III et al.  
.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ball III et al. (3,399,104) as applied to claim 1 above as evidenced by Orr Jr. (2,883,307).
Ball III et al. teach that the flake graphite is Dixon graphite (column 7, lines 25-26), which is a natural graphite as evidenced by Orr Jr. (column 5, lines 21-22).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763